
	

114 HR 1862 IH: Veterans’ Credit Protection Act
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1862
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mr. Boustany (for himself and Mr. Abraham) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to conduct outreach to veterans regarding the effect of
			 delayed payments of claims for emergency medical care furnished by
			 non-Department of Veterans Affairs medical providers by the Chief Business
			 Office and to direct the Secretary to submit to Congress an annual report
			 regarding such delayed payments.
	
	
 1.Short titleThis Act may be cited as the Veterans’ Credit Protection Act. 2.Outreach to veterans regarding effect of certain delayed payments by Department of Veterans Affairs Chief Business Office (a)OutreachThe Secretary of Veterans Affairs shall conduct outreach, including through national and local veterans service organizations, to inform veterans of how to resolve credit issues caused by delayed payment of a claim for emergency hospital care, medical services, or other emergency health care furnished through a non-Department of Veterans Affairs provider. The Secretary shall establish a toll-free telephone number for veterans to report such credit issues to the Chief Business Office of the Department of Veterans Affairs.
			(b)Annual report
 (1)In generalThe Secretary of Veterans Affairs shall annually submit to Congress a report on the effectiveness of the Chief Business Office in providing timely payment of proper invoices for emergency hospital care, medical services, or other emergency health care furnished through non-Department of Veterans Affairs providers by the required payment date during both the five-year period preceding the date of the report and the one-year period preceding such date. For any part of the period covered by a report under this subsection that occurred before October 1, 2014, the report shall evaluate the provision of such payments by the Veterans Integrated Service Networks.
 (2)Matters includedThe reports under paragraph (1) shall include, for each period covered by the report, the following:
 (A)The number of veterans who contacted the Secretary regarding a delayed payment that negatively affected, or will potentially negatively affect, the credit of the veteran.
 (B)The total amount of interest penalties paid by the Secretary of Veterans Affairs under section 3902 of title 31, United States Code, by reason of a delayed payment.
 (C)The number of proper invoices submitted, listed in a table for each quarter and fiscal year of each such period that includes—
 (i)the total amount owed by the Secretary under the proper invoices; (ii)the payment status of each proper invoice, as of the date of the report; and
 (iii)the period that elapsed until each proper invoice was paid, including an explanation of any delayed payment.
 (D)Any comments regarding delayed payments made by medical providers. (E)A description of the best practices that the Chief Business Office can carry out to provide timely payment of a proper invoice, including a plan to improve such timely payments.
 (c)Quarterly reports on pending claimsThe Chief Business Office of the Department of Veterans Affairs shall submit to Congress quarterly reports on the number of pending claims for reimbursement for emergency hospital care, medical services, and other emergency health care furnished through non-Department of Veterans Affairs providers. Each such report shall include each of the following:
 (1)The total number of such pending claims for each hospital system of the Department, as of the last day of the quarter covered by the report.
 (2)The total number of veterans who submitted such a pending claim in each State, as of such day. (3)The aggregate amount of all such pending claims in each State, as of such day.
 (4)As of such day— (A)the number of such pending claims that have been pending for 30 days or longer;
 (B)the number of such pending claims that have been pending for 90 days or longer; and (C)the number of such pending claims that have been pending for 365 days or longer.
 (5)For each hospital system, for the quarter covered by the report— (A)the number of claims for reimbursement for emergency hospital care, medical services, and other emergency health care furnished through non-Department of Veterans Affairs providers approved during such quarter;
 (B)the number of such claims denied during such quarter; and (C)the number of such claims denied listed by each denial reason group.
					(d)Comptroller General study
 (1)In generalThe Comptroller General of the United States shall conduct a study that evaluates the effectiveness of the Chief Business Office in providing timely payment of a proper invoice for emergency hospital care, medical services, or other emergency health care furnished through non-Department of Veterans Affairs providers by the required payment date.
 (2)SubmittalThe Comptroller General shall submit to Congress a report on the study conducted under paragraph (1), including the total amount of interest penalties paid by the Secretary of Veterans Affairs under section 3902 of title 31, United States Code, by reason of a delayed payment.
 (e)DefinitionsIn this section: (1)The term delayed payment means a proper invoice that is not paid by the Secretary of Veterans Affairs until after the required payment date.
 (2)The term proper invoice has the meaning given that term in section 3901(a) of title 31, United States Code. (3)The term required payment date means the date that payment is due for a contract pursuant to section 3903(a) of title 31, United States Code.
				
